RICHARDS, J.
CONTRACTS.
(156 F2) Statement that binding post for radios manufactured by corporation was not patentable was matter of opinion and falsity of representation would not afford ground for avoiding contract of sale of corporate stock.
FRAUD.
(275 D) Representation that purchaser of corporate stock would continue to be free to manufacture device manufactured by corporation was a representation as to future events, and, if false, would not lay foundation for an action for misrepresentation.
(275 P) Representation to purchaser of corporate stock that binding post for radio sets manufactured by corporation was not patentable was not disproved by proof of . issuance of patent to third person for an improvement in binding post.
GUARANTY.
(280 W2) Guaranty of payment of.account is broken, and cause of action arises for breach, if account is not paid within reasonable time after it becomes due and payable.
TRIAL.
(590 V2b) Court of Appeals cannot increase amount awarded in court of Common Pleas, though it finds trial court should have rendered larger judgment.
(Lloyd, J., concurs.)
For reference to full opinion, see Omnibus Index, last page, this issue.